THOMPSON, J.
This is an action on the case for malicious prosecution. To maintain it, it was incumbent upon the plaintiff to allege and prove as an independent fact, malice on the part of the defendant in bringing his action against the plaintiff. Dishonesty and bad faith on the part of the defendant must be established. Therefore the question whether there was malice in the mind of the defendant in the institution of his suit, was a distinct issue on trial, to be proven by the plaintiff. Barron v. Mason, 31 Vt. 189; Driggs v. Burton, 44 Vt. 124; Carleton v. Taylor, 50 Vt. 220. The plaintiff’s evidence did not tend to prove such malice, and the county court, therefore, did not err in directing a verdict for the defendant at the close of the plaintiff’s evidence.

Judgment affirmed.